DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims fall under the mental process/ organized human activity categories.  The claims recite the limitations of receiving an item in a receptacle and associating a user profile with the item.  Under its broadest reasonable interpretation, such limitations covers performance of limitations in the mind, but for the recitation of generic computer components such as a tag, scanning, circuit, and processor, and those involved in the monitoring/ contacting.  Thus nothing in the claim precludes it from being performed in the mind as a mental process or part of organized human activity as it pertains to a  transaction (the steps of receiving, determining, identifying, etc., as such steps are akin to human activity associated with valet/ coat checking/ item accepting, etc.).  For example, if two people come to a return counter to return an item, it would be a fundamental economic practice to track the returned product by asking each for identification information to properly match the return to the purchaser.  Thus the steps are drawn to routine data gathering and generic data processing which are mental steps and/or part of organized human activity as part of a business/ financial transaction such as a return/ exchange.  It is a mental step to collect the information and compare it to known records to properly identify the returned goods to the proper person (See MPEP 2106.04a.III.A, wherein a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)).
However, these are generic computer components performing generic steps of sending/ receiving/ processing which is part of routine data gathering/ computing.  Such additional elements of a tag, scanning, circuit, processor are merely generic computer elements recited at a high level of generality which cannot integrated the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.  The receiving receptacle is a generally recited pre sot is necessary for the economic practice of receiving the returned item.
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The independent claims are ineligible under 101 and the dependents are rejected at least based on their dependency and because they merely specify details of the abstract idea itself.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 20210065109).
Re claim 8, Payne et al. teaches:
A receiving receptacle configured to receive the item deposited by a user (abstract+, kiosk receives item);
	An input circuit configured to receive an input indicating that that item will be deposited into the receiving receptacle (FIG. 3+ wherein the user interacts with kiosk to return an item));
A memory circuit configured to store instructions and a hardware processor (paragraph [0021+ teaches the use of processors to perform the action) configured to:
Identify an identifier of the user that deposited the item into the receiving receptacle (304+ wherein user input and customer identifier, addresses, etc. are provided); 
Determine based on a lookup table stored in a data store, a user profile identifier that corresponds to the identifier of the user (order identifier and customer identifier paragraph [0010]+; and 
Associated a tag identifier associated with the deposited item, with the user profile (paragraph [0010]+ teaches printing a tag/ label for the return, wherein the Examiner notes it would have been obvious for record keeping purposes to associate the identifier with the user profile for record keeping, for expected results such as record keeping and security.  
Re claim 9, a scanner is taught (paragraph [0010]+).
Re claim 10, updating of information to keep up to date records is an obvious expedient for data integrity. 
Re claims 13-14, the limitations have been discussed above re claim 9
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordeleau et al. (US 20190287141).
Re claim 13 and 14, Bordeleau et al. teaches:
Providing a unique tag for scanning, associated with the item being deposited into
the receiving receptacle (paragraph [0143]+);
Providing the receiving receptacle for access by the user (FIG. 2A+);
Receiving the item in the receptacle (FIG. 2A+ user inserts item);
Receiving a user identifier via an interface, the identifier associated with the tag (at 808 a record/ user session is created for record keeping purposes, where it would have been obvious to update this with the tag information for record keeping);
Scanning the tag for the item deposited (paragraph [0148]+);
Updating a user profile (as discussed above, as a record is kept and maintained, it would have been obvious to include the tag information for a complete record).
Re claim 14, a sticker/ RFID tag/ label as discussed above reads on the limitations.  
Claim(s) 8-10, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion et al. (US 20200167748).
Re claim 8, Dion et al. teaches:
	A receiving receptacle configured to receive the item deposited by a user (abstract+, kiosk receives item);
	An input circuit configured to receive an input indicating that that item will be deposited into the receiving receptacle (abstract+ the display 3 which presents the user with an offer for depositing the item as per FIG. 9+);
A memory circuit configured to store instructions and a hardware processor (paragraph [0021+ teaches the use of processors to perform the action) configured to:
Identify an identifier of the user that deposited the item into the receiving receptacle (604+ teaches identifying the user via a card, but also teaches that the information can be stored in memory such that a carrier account could be entered (paragraph [0083]+)’
Determine based on a lookup table stored in a data store, a user profile identifier that corresponds to the identifier of the user (such as the account above, the use of the app, the ); and 
Associated a tag identifier associated with the deposited item, with the user profile (paragraph [0076]+ teaches record keeping purposes of the transaction, and thus associating is an obvious expedient for records.
Re claim 9, paragraph [0038]+ teaches the use of a tag (barcode/ QR code) that represents a kiosk ID and is including in a viewing area of the imaging chamber.  The tag is scanned, data (identifier) is read, and it is associated with the item deposited in that it represents the location the item is deposited and hence is associated with the item.
Re claim 10 as records and recording transaction are discussed above re claim 8, and is known in the art for record keeping purposes, it would have been obvious to update a user profile information for record keeping purposes/ tracking.
Re claim 13, the limtaitosn have been discussed above re claim 10, wherein it would have been obvious that the profile be updated for record keeping purposes, such as to include essential transaction information such as the tag (location of the kiosk).
Re claim 15, as a display has been discussed above it would have been obvious to be a physical or graphical interface as known in the art to interact.
Re claim 16, the ID information for the user has been discussed above.
Re claim 17, FIG. 7+ teaches such limitations including determining the acceptability of the item.  
Re claim 18, the limitations have been discussed above.  paragraph [0086]+ teaches a payout amount which is paid out when the item matches the offer.  It would have been obvious that such data be stored in the record for history/ record keeping.
Re claims 19-20, paragraph [0141]+ teaches the scanning chamber. 

Additional Remarks
The Examiner notes that the recitation of specific structure such as specific sensors performing specific tasks can help provide a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887